
	
		III
		109th CONGRESS
		2d Session
		S. RES. 580
		IN THE SENATE OF THE UNITED STATES
		
			September 21, 2006
			Mr. Chambliss submitted
			 the following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the importance of pollinators
		  to ecosystem health and agriculture in the United States and the value of
		  partnership efforts to increase awareness about pollinators and support for
		  protecting and sustaining pollinators by designating June 24 through June 30,
		  2007, as National Pollinator Week. 
	
	
		Whereas bees, butterflies, and other pollinator species
			 have a critically important role in agriculture in the United States and help
			 to produce a healthy and affordable food supply and sustain ecosystem
			 health;
		Whereas pollinators help to produce an estimated 1 out of
			 every 3 bites of food consumed in the United States and to reproduce at least
			 80 percent of flowering plants;
		Whereas commodities produced in partnership with animal
			 pollinators generate significant income for agricultural producers, with
			 domestic honeybees alone pollinating an estimated $14,600,000,000 worth of
			 crops in the United States each year produced on more than 2,000,000
			 acres;
		Whereas it is in the strong economic interest of
			 agricultural producers and consumers in the United States to help ensure a
			 healthy, sustainable pollinator population;
		Whereas possible declines in the health and population of
			 pollinators pose what could be a significant threat to global food webs, the
			 integrity of biodiversity, and human health;
		Whereas the North American Pollinator Protection Campaign,
			 managed by the Coevolution Institute, is a tri-national, cooperative
			 conservation, public-private collaboration of individuals from nearly 140
			 diverse stakeholder groups, including concerned landowners and managers,
			 conservation and environmental groups, scientists, private businesses, and
			 government agencies; and
		Whereas the Pollinator Partnership™ web site
			 (http://www.pollinator.org) has been created as the source for pollinator
			 information: Now, therefore, be it
		
	
		1.Designation of North American
			 Pollinator Appreciation WeekThe Senate—
			(1)recognizes the
			 partnership role that pollinators play in agriculture and healthy
			 ecosystems;
			(2)applauds the
			 cooperative conservation collaborative efforts of participants in the North
			 American Pollinator Protection Campaign to increase awareness about the
			 important role of pollinators and to build support for protecting and
			 sustaining pollinators;
			(3)designates June
			 24 through 30, 2007, as National Pollinator Week; and
			(4)encourages the
			 people of the United States to observe the week with appropriate ceremonies and
			 activities.
			
